Citation Nr: 0433752	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-18 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claims for service connection for left knee and back 
disorders had not been received, and denied his claims.  The 
veteran filed a timely appeal to these adverse 
determinations.

The Board notes that while the veteran's also appealed that 
aspect of the RO's June 2002 rating decision that denied an 
increased rating for psychoneurosis, anxiety reaction, with 
conversion features, in February 2004 the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, indicating 
"I hereby withdraw this issue from the appeal process."  As 
that issue has validly been withdrawn pursuant to 38 C.F.R. 
§ 20.204(a),  the issue of an increased rating for 
psychoneurosis, anxiety reaction, with conversion features, 
is not before the Board at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a May 1972 rating decision, the RO originally denied 
the veteran's claim for service connection for a back 
disorder; the RO again denied this claim in a rating decision 
dated in September 1981, at which time the RO also denied a 
claim for service connection for a left knee disorder.

3.  In a decision dated in June 1984, the Board affirmed the 
RO's denial of the veteran's claims for service connection 
for left knee and back disorders; this decision was not 
timely appealed by the veteran.

4.  The evidence received since the time of the Board's June 
1984 decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's service connection claims.

5.  The veteran's right knee disorder is manifested by 
evidence of arthritis, confirmed by x-ray, with flexion 
limited to 115 degrees, and credible complaints of painful 
motion, swelling and decreased functioning on use.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision denying service connection 
for left knee and back disorders is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  Evidence received since the June 1984 Board decision is 
not new and material, and the claims for service connection 
for left knee and back disorders are not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5010-5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in August 2001.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his new and 
material evidence and increased rating claims, as well as 
notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in June 2002, in the statement of the case (SOC) issued in 
May 2003, in the supplemental statement of the case (SSOC) 
issued in May 2004, at the time of a hearing before an RO 
hearing officer in April 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues have been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the severity of the veteran's 
right knee disorder, a transcript of an RO hearing held in 
April 2004, and several personal statements made by the 
veteran in support of his claims.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

New and Material Evidence Claims

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was received on 
August 15, 2001, which is before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a May 1972 rating decision, the RO initially denied the 
veteran's claim for a back disorder on the basis that the 
veteran's service medical records did not show any evidence 
of any complaints or treatment for, or diagnoses of, a back 
disorder.  The RO noted that while the veteran claimed that 
this injury was sustained in a helicopter jump in 1968 in 
Vietnam, the veteran's service medical records showed 
evidence of treatment for injuries sustained in this 
incident, but did not indicate the back injury reported by 
the veteran.  In addition, at the time of a report of medical 
history at service discharge, the veteran specifically denied 
having ever having had, or currently having, "back trouble 
of any kind," and his separation examination indicated that 
his spine was normal.  Finally, at the time of a post-service 
VA examination in May 1972, several years after discharge, 
the veteran's back was completely normal on both physical and 
x-ray examination.  A diagnosis of chronic low back syndrome 
was rendered based on the veteran's report of back pain. 

A subsequent RO rating decision in September 1981 again 
denied the veteran's claim for service connection for a back 
disorder, and also denied a claim for service connection for 
a left knee disorder.  At that time, the RO noted that a 
recent August 1981 examination of the veteran's back and left 
knee had again found no evidence of any abnormality on either 
physical or x-ray examinations.

The veteran appealed the RO's denial to the Board which, in a 
decision dated in June 1984, affirmed the RO's decision.  
Evidence considered at the time of this Board decision 
included the following items:  the veteran's service medical 
records, which showed evidence of treatment for a right knee 
injury following a jump from a helicopter in June 1968, but 
no evidence of disorders of either the left knee or back, 
including at the time of a separation examination and a 
report of medical history in March 1969, at which time he 
specifically denied having any back trouble; the report of a 
VA examination conducted in April 1972; a private physician's 
report dated in June 1981; a social worker's report dated in 
July 1981; a private physician's report dated in July 1981; 
the transcript of an RO hearing held in July 1981; lay 
statements from the veteran's friends and family received in 
1981; and the reports of VA examinations conducted in August 
1981.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in June 1984.  The 
June 1984 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1984 Board 
decision includes the following items:  private medical 
records dated from June 1981 to September 2001; the report of 
a VA orthopedic examination conducted in January 2002; VA 
outpatient treatment notes dated from January 2002 to May 
2003; duplicate service medical records; medical records from 
the U.S. Social Security Administration, received by VA in 
December 2003; a treatment record from Dr. S. W., a physician 
in private practice, dated in February 2004; and the 
transcript of a hearing held before an RO hearing officer in 
April 2004.

Following a review of these records, the Board determines 
that while much of it is new evidence, in the sense that it 
was not previously of record, the evidence is not material, 
as it contains no competent evidence linking a left knee or 
back disorder to service or to a service-connected disorder, 
and thus is not probative or whether either a left knee or a 
low back disorder was incurred in or aggravated by the 
veteran's active duty service or by a service-connected 
disability.  While both a January 2002 VA examination report 
and a statement from a private physician dated in February 
2004 noted the veteran's report that he had sustained 
injuries to his back and both knees in service when jumping 
from a helicopter in 1968, these notations appear to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating current left knee or back disorders to this time 
(i.e., the VA examiner stated "He claims he injured both 
knees when he fell in his injury while in the service," 
while the private examiner stated "He says that" he injured 
his knees during the TET offensive).  Neither examiner 
offered a medical opinion relating such disorders to the 
veteran's military service.  In this regard, the Board 
observes that "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Indeed, the only evidence which would tend to relate the 
veteran's current left knee and back disorders to his active 
duty service is his own assertions, made at the time of a 
hearing in April 2004 and in various correspondence sent to 
the VA, to the effect that his current left knee and back 
disorders are related to his active duty service, to 
particularly include a helicopter jump in 1968.  However, as 
the veteran has not been shown to possess medical expertise, 
he is not qualified to express an opinion regarding any 
medical causation of his current left knee and back 
disorders.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final June 1984 rating decision, it 
is not material.  Although the evidence is relevant to the 
issue of the presence of a current left knee and back 
disorders, there is still no competent medical evidence 
linking either such disorder to service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claims for 
service connection for left knee and low back disorders.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claims for service connection for left knee and low 
back disorders.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Essentially, to reopen his claims the veteran needs 
competent medical evidence, such as an opinion, preferably 
based on review of the medical evidence, that he suffers from 
current left knee and low back disorders which are related to 
a disease or injury suffered in service or to a service-
connected disability.

Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the current level of severity of the 
veteran's right knee disorders includes the report of a VA 
orthopedic examination conducted in January 2002.  At that 
time, the veteran complained of right knee pain.  On physical 
examination, the veteran's right knee exhibited some medial 
joint line tenderness, a slight amount of lateral joint line 
tenderness.  The knee was stable to varus and valgus stress 
testing.  Range of motion testing revealed extension to 3 
degrees and flexion to 115 degrees.  Meniscal signs, 
McMurray's test, Lachman's test and Steinmann's test were all 
negative.  X-rays of the veteran's right knee revealed 
"minimal arthritic change."  No specific diagnosis was 
rendered.

At the time of a hearing before an RO hearing officer in 
April 2004, the veteran testified that he experienced 
constant localized pain in the right knee.  He indicated that 
using his knee, such as when carrying items, mowing the lawn 
or walking long distances, caused increased pain, swelling 
and limited motion of the joint.  He also stated that the 
knee gave way "once in a while," and that he fell down 
stairs as a result.  He reported that he had been told by 
doctors that he would probably knee a total knee replacement 
at some point in the future.

The veteran's right knee disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  As this 10 percent evaluation has 
been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 110 
(West 2002).  See also 38 C.F.R. § 3.951 (2003).  DC 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

In this case, the veteran's limitation of knee joint motion 
has been evaluated under the provisions of DC 5260, pursuant 
to which the severity of limitation of leg flexion is rated.  
Under DC 5260, a noncompensable rating is warranted when 
flexion is limited to 60 degrees.  If flexion is limited to 
45 degrees, a 10 percent rating is warranted.  If flexion is 
limited to 30 degrees, a 20 percent rating is warranted.  
Finally, if flexion is limited to 15 degrees, a 30 percent 
rating is warranted.   

A review of the evidence detailed above reveals that at the 
time of the most recent range of motion measurement in 
January 2002, the veteran's right leg was found to have 
flexion to 115 degrees.  This is in excess of the degree of 
limitation required for a 10 percent rating under DC 5260.  
However, the veteran has provided extensive testimony, which 
the Board finds credible, as to the ways in which the pain 
and decreased range of motion of his right knee have made the 
normal tasks of everyday living difficult.  Specifically, the 
veteran has complained of constant aching pain and frequent 
swelling of the right knee, which makes everyday tasks such 
as carrying groceries, mowing the lawn, and walking 
significant distances somewhat difficult.  In this regard, 
the Board notes that while lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, many of these complaints, to 
include tenderness on palpation of the medial and lateral 
joint lines, have been objectively confirmed upon medical 
examination.  Such symptoms would undoubtedly result in some 
functional loss in addition to that which has objectively 
been demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board therefore determines that the 
objective evidence of slightly limited right knee motion, 
when viewed in conjunction with the veteran's hearing 
testimony and consistent complaints of constant aching pain 
on use and swelling in the knee on activity, which the Board 
finds credible, establishes that the veteran's right ankle 
disorder more closely approximates the level of severity 
contemplated by a 10 percent rating under DC 5260.

However, the evidence does not indicate that the veteran's 
left knee flexion is limited to 30 degrees, as is required 
for the assignment of a higher, 20 percent rating under DC 
5260.  Thus, a higher rating under this code is not 
warranted.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
potentially applicable codes.  The Board also has considered 
that in a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  However, given the veteran's 
essentially full extension, which was found to be limited to 
3 degrees of limitation, the Board finds that neither a 
separate rating for limitation of extension nor an alternate 
single higher rating for limitation of extension is warranted 
under DC 5261, pursuant to which the severity of leg 
extension is evaluated.  A separate rating of 10 percent 
would require extension to be limited to 10 degrees and a 
higher overall rating of 20 percent would require extension 
to be limited to 15 degrees.  The Board does not find the 
veteran's limitation in extension to approach this criteria 
even with consideration of the guidance provided in DeLuca, 
supra.  In addition, as the evidence does not indicate 
ankylosis (complete bony fixation) of the veteran's right 
knee, a rating under DC 5256 is not warranted.  Finally, as 
the evidence does not indicate any lateral instability or 
subluxation of the knee, a rating under DC 5257 is not 
warranted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's right knee disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




ORDER

New and material evidence having not been submitted, service 
connection for a back disorder is denied.

New and material evidence having not been submitted, service 
connection for a left knee disorder is denied.

A disability rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



